                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    IN RE: SOCIETY INSURANCE CO.                    )
    COVID-19 BUSINESS INTERRUPTION                  )   MDL No. 2964
    PROTECTION INSURANCE                            )
    LITIGATION                                      )   Master Docket No. 20-cv-5965
                                                    )
                                                    )   Judge Edmond E. Chang
                                                    )
                                                    )   Magistrate Judge Jeffrey I. Cummings
    This Document Relates to All Cases              )


                            PLAINTIFFS’ SCHEDULING REPORT

         Pursuant to the Court’s request in its February 22, 2021 Memorandum and Order (Dkt. No.

131), as well as Rule 26(f) of the Federal Rules of Civil Procedure, Plaintiffs,1 by Plaintiffs’ Co-

Lead Counsel (collectively, “Plaintiffs,” unless otherwise identified), respectfully submit this

report, both as a report of their Rule 26(f) meeting, as well as their Scheduling Report,2 stating as

follows:

         1.     Initial Meeting.

         Pursuant to the Court’s order and the requirements of Fed. R. Civ. P. 26(f), a Zoom

conference was held on March 2, 2021, by and among Plaintiffs’ Co-Lead Counsel and

Defendant’s counsel.




1
  Plaintiffs’ Co-Lead Counsel attempted, throughout last week and all weekend, in good faith, to reach
consensus with Society on a joint scheduling report. When it became clear that a joint scheduling report
could not be submitted, due to Society’s insistence on using it as an advocacy piece in support of its
scheduling proposals, the parties reached impasse. Thus, acting in all Plaintiffs’ best interests—which is
what Your Honor appointed us to do—we are separately filing our scheduling report (and Proposed Case
Management Order No. 5) with the Court.
2
   Still outstanding is Plaintiffs proposed Order Regarding: (a) Co-Lead Counsel’s Authority and
Obligations; and (b) Management of Timekeeping, Cost Reimbursement, and Related Common Benefit
Issues, which Plaintiffs submitted on January 8, 2021. See Dkt. No. 114.
       2.      Nature of Claims and Defenses.

       The Parties’ claims and defenses are more fully set forth in the Bellwether Complaints

[Rising Dough Am. Class Action Compl, Dkt. No. 14, Case No. 20 C 5981; Big Onion First Am.

Compl, Dkt. No. 29, Case No. 20 C 2005; Valley Lodge Compl, Dkt. No. 1, Case No. 20 C 2813],

the related briefing thereto [Rising Dough, Dkt. No. 26, Case No. 20 C 5981; Big Onion, Dkt. No.

123-125, Case No. 20 C 2005; Valley Lodge, Dkt. No. 32-34, Case No. 20 C 2813] (to be

supplemented by Plaintiffs’ filing of their Master Complaint(s), as discussed below), Defendant’s

motion papers relating to those actions (Rising Dough, Dkt. Nos. 20, 32, Case No. 20 C 05981;

Big Onion, Dkt. No. 113, Case No. 20 C 2005; and Valley Lodge, Dkt. No. 17, Case No. 20 C

02813), and the Court’s analysis and opinions relative to those claims and defenses are set forth in

the Court’s February 22, 2021 Memorandum Opinion and Order (Dkt. No. 131).

       3.      Possibility of Settlement/Mediation Track.

       In Case Management Order No. 1, the Court stated that should Plaintiffs’ actions proceed

following the Court’s ruling on the bellwether motions and issues, the parties should

contemporaneously explore, develop, and pursue all settlement options pertaining to any claim or

part of any case filed in this litigation. See also Dkt No. 68 (Nov. 2, 2020 Hrg. Tr., at 27) and Dkt.

69 (Nov. 20, 2020 Minute Order).

       Plaintiffs respectfully request that the Court establish a mediation track in this litigation

pursuant to the following schedule:

               a. By March 12, 2021, the Parties shall exchange the names of proposed

                   mediators;

               b. By March 22, 2021, the Parties shall agree on the selection of a mediator and

                   schedule their initial mediation session, which shall occur prior to April 9, 2021.



                                                  2
                   The parties shall submit mediation reports and/or other materials to the mediator

                   on the schedule and in the formats that he/she requests;

               c. By the date set forth below for Pre-Discovery Disclosures, Defendant shall

                   produce: (1) all reinsurance agreements and arrangements that will or may serve

                   to reimburse, indemnify, or pay on behalf of Defendant any obligations to

                   policyholders insured under policies containing the Businessowners Special

                   Property Coverage Form as of March 16, 2020; (2) the number of policyholders

                   insured under all policies containing the Businessowners Special Property

                   Coverage Form as of March 16, 2020; and (3) the gross written premium

                   charged with respect to the policies identified in (2) above.

               d. The parties shall provide a Report of Mediation to the Court within seven days

                   after the conclusion of the initial mediation session.

       4.      Master MDL Complaint(s). On or before March 26, 2021, Plaintiffs shall file

their Master Consolidated Amended Complaint(s).3 The purpose of the Master Consolidated

Amended Complaint(s) is to conform the pleadings, among other things: (a) to reflect the Court’s

bellwether rulings; (b) to expand on certain factual allegations; (c) to assert additional claims, as

appropriate; (d) with respect to class allegations, to plead nationwide classes, as well as statewide

subclasses, for each state in which Society writes coverage; and (e) to generally facilitate the

expeditious resolution of this litigation. All classes or claims added to the Master Consolidated



3
  Plaintiffs anticipate that Society may include in its report some argument concerning this subject
and, perhaps, other subjects, as well. Plaintiffs will be prepared to address each of the contested
issues—as well as any other questions the Court may have with respect to this proposed schedule—
at the upcoming status hearing, and, should the Court want briefing on any issue, over and above
any argument made at the upcoming hearing, Plaintiffs are prepared to expeditiously brief any
such issues.

                                                 3
Amended Complaint(s) will be regarded as being directly filed in this Court. Society shall respond

to the Master Complaint(s) on or before April 9, 2021, even if Defendant chooses to seek

interlocutory appeal pursuant to 28 U.S.C. § 1292(b). If Society elects to move to dismiss the

Master Complaint(s)—which can only be on grounds other than those raised in the bellwether

motions—the following briefing schedule shall apply:

               a. Society shall file its motion(s) to dismiss on or before April 9, 2021. Society’s

                    opening brief(s) shall not exceed 25 pages;

               b. Plaintiffs shall file their response(s) in opposition on or before April 23, 2021.

                    Plaintiffs’ response brief(s) shall not exceed 25 pages; and

               c. Society shall file its reply brief(s) on or before April 30, 2021. Society’s reply

                    brief(s) shall not exceed 12 pages.

       5.      Discovery Plan.

       Pursuant to Case Management Order No. 1, the Parties are to initiate, coordinate, conduct,

and complete all discovery; and in a consolidated manner on behalf of and for the benefit of all

Plaintiffs, the Parties shall follow the schedules for the completion of discovery on behalf of all

Plaintiffs as set forth below. Due the Parties’ inability to agree on a discovery plan, Plaintiffs

propose the Discovery Plan set forth immediately below.

       To prevent delay, and to facilitate the expeditious resolution of this litigation, discovery

shall proceed even if Defendant chooses to seek interlocutory appeal pursuant to 28 U.S.C. §

1292(b).

               a.      Pre-Discovery Disclosures. The Parties will exchange the information

required by Fed. R. Civ. P. 26(a)(1) within fourteen days after this report is filed. The Parties will

not file their Rule 26(a) disclosures with the Court, nor will they file notices of depositions,



                                                  4
interrogatories, requests for production, requests for admission, and/or responses thereto, except

on Order of the Court, or as supporting exhibits to a motion or at trial.

               b.      Structure of Discovery. There will be one discovery schedule to include

class and merits discovery, which will proceed simultaneously.

               c.      Subjects of Discovery. Discovery will be conducted in accordance with

the Federal Rules of Civil Procedure, and the Parties will work in good faith to narrow and focus

the scope of discovery to minimize the burden of discovery on the Parties and on any third parties.

The Parties anticipate that they will exchange written discovery requests (i.e., interrogatories,

requests for production, and requests for admission), and that they will take depositions of the

Parties and may issue third-party subpoenas for documents and/or depositions.

       Plaintiffs intend to seek from Defendant discovery relating to, among other topics:

                          Society’s membership and/or participation in the Insurance Services
                           Office, Inc. (“ISO”), including Society’s use of ISO forms in its own
                           policies;

                          All documents and communications regarding Society’s decision not to
                           include a virus exclusion in their property insurance policies, including,
                           without limitation, Society’s decision not to include the “Exclusion for
                           Loss Due To Virus Or Bacteria,” ISO form CP 01 40 07 06;

                          All documents and communications regarding the drafting, formulation,
                           meaning, construction, or interpretation of the Society property policies’
                           all-risk coverage provision, which provides that Society will “pay for
                           direct physical loss or damage to Covered Property” “unless the loss is
                           excluded or limited by” the Businessowner’s Special Property Coverage
                           Form;

                          All documents and communications regarding the advertisement or
                           marketing of the Society Businessowner’s Special Property Coverage
                           Form to brokers, insurance agents, or policyholders from 2016 to
                           present.

                          All regulatory filings pertaining to Society’s Businessowner’s Specialty
                           Property Coverage form within the last five years.


                                                  5
   All communications between Society and regulators from January 1,
    2020 to date concerning coverage for business income losses arising out
    of or related in any way to COVID-19;

   Society’s financial statements for the last five years;

   All documents and communications relating to the Report on
    Examination of Society Insurance as of December 31, 2019, as filed
    with the Commissioner of Insurance of the State of Wisconsin on or
    about November 5, 2020.

   All documents and communications regarding the drafting, formulation,
    meaning, construction, or interpretation of the Business Income
    coverage provision of the Society property policies, which requires that
    the suspension of business be caused by “direct physical loss of or
    damage to covered property at the described premises”;

   All documents and communications concerning training manuals or
    similar materials prepared by Society to assist with the investigation,
    evaluation, determination, adjustment, or denial of claims under the
    Businessowner’s Special Property Coverage Form, including but not
    limited to claims for loss based upon, arising out of, or relating in any
    way to COVID-19;

   All documents and communications regarding Society’s March 16,
    2020 memorandum circulated to Society’s insurance agency partners.
    See R. 29-1, 20 C 2005, Email from Society CEO Rick Parks re:
    COVID-19 & Insurance Coverage;

   All documents and communications regarding Society’s March 27,
    2020 memorandum circulated to its policyholders entitled “A Message
    From our CEO on Pandemic Crisis.” See R. 29-3, 20 C 2005, Mem.
    from Society CEO Rick Parks;

   All documents and communications concerning any other “talking
    points” or materials prepared by Society to assist with customer service,
    claims adjusters, or other employees regarding claims for loss based
    upon, arising out of, or relating in any way to COVID-19;

   All internal memoranda concerning insurance coverage for claims for
    loss based upon, arising out of, or relating to COVID-19;

   All communications between Society and its policyholders, other
    insurers, insurance brokers, insurance agents, claims handling agents,
    third-party administrators, or reinsurers, regarding COVID-19, the
    Plaintiffs, their claims for insurance coverage, and/or Society’s

                           6
    Businessowners Special Property Coverage Form;

   All claim files relating to Plaintiffs’ claims for loss based upon COVID-
    19;

   All underwriting files relating to Plaintiffs’ policies;

   All underwriting manuals covering the time period during which
    Society sold the policies to Plaintiffs and the other Class members,
    through the present day;

   All documents related to any claims-handling policies and procedures
    at Society covering the time period during which Society sold the
    policies to Plaintiffs and the other Class members, through the present
    day;

   Documents concerning damage to Plaintiffs’ properties and nearby
    surrounding properties;

   Documents concerning government orders affecting Plaintiffs’ and the
    other Class members’ properties;

   Documents concerning damages or losses suffered by Plaintiffs as it
    relates to claims asserted in Plaintiffs’ complaint(s);

   All property insurance policy forms used by Society that provide
    business interruption coverage to businesses, including all standard
    endorsements used with those policy forms, and all underwriting
    guidelines relative to the process to vary these standard forms and
    endorsements;

   All documents that show the impact on pricing in terms of varying the
    forms and endorsements in Society’s property insurance policies;

   All reinsurance treaties or agreements that do or may provide coverage
    to Society for Plaintiffs’ and the other Class members’ insurance claims
    based upon, arising out of, or relating in any way to COVID-19;

   Documents pertaining to any reserve(s) that Society has set for
    Plaintiffs’ and the other Class members’ insurance claims, including all
    internal communications pertaining to such reserves;

   Documents relating to other lawsuits within the last ten years in which
    policyholders have alleged bad faith against Society or otherwise
    asserted claims for extra-contractual damages arising out of Society’s
    claim handling practices;

                           7
                          Documents shared with and communications with Society’s Board of
                           Directors relating to Plaintiffs’ insurance claims and coverage for
                           COVID-19 losses under Society’s Businessowner’s Specialty Property
                           Coverage form, or any other Society coverage form;

                          Documents shared with and communications with Society’s Board of
                           Directors relating to COVID-19;

                          Documents relating to the factual bases for each of Society’s affirmative
                           defenses in this action;

                          Documents constituting extrinsic evidence that Society contends
                           supports any defense it has to coverage for Plaintiffs’ losses;

                          Documents relating to any attempt, effort, or act by Society to alter the
                           proximate cause standard for determining the cause of loss under any of
                           Society’s property insurance policies or policy forms; and

                          Documents relating to the scope of the term “direct physical loss.”

       Plaintiffs also will seek discovery from ISO concerning, among other topics, the

development, marketing, and communications with regulators concerning the Exclusion for Loss

Due to Virus or Bacteria, similar exclusions, and insurance policy forms containing terms used in

the Society Businessowners Special Property Coverage Form.

               d.      Plaintiffs will further request that the Court authorize a procedure by which

discovery produced by ISO is not confidential and will be placed in a virtual repository that

Plaintiffs will make available to all counsel in all COVID-19 business interruption insurance cases.

               e.      Electronically Stored Information.        The Parties have discussed the

preservation and discovery of electronically stored information (“ESI”) and Plaintiffs will file a

proposed ESI protocol, anticipated to be by agreement with Defendant, by March 26, 2021. The

Parties have instructed and will continue to ensure that any custodians of records preserve, and not

destroy, any pertinent electronic data.



                                                 8
               f.        Privilege Issues/Protective Order. The Parties have discussed the need

for a Protective Order to govern discovery in this matter and Plaintiffs will file a Protective Order,

anticipated to be by agreement with Defendant, by March 26, 2021.

               g.        Deadlines for Completing Fact Discovery. Plaintiffs propose an initial

fact discovery deadline of October 1, 2021, with all written fact discovery to be served no sooner

than March 12, 2021 and no later than 45 days before the initial fact discovery deadline (the “Initial

Fact Discovery Period”). Plaintiffs propose an additional discovery period to complete any

outstanding discovery, beginning 21 days after the Court rules on class certification or 21 days

after the United States Court of Appeals for the Seventh Circuit adjudicates a Party’s Rule 23(f)

petition (and subsequent appeal, if it grants the Rule 23(f) petition), whichever is later, with that

discovery period closing 60 days after it begins (the “Supplemental Fact Discovery Period”).

       If an appeal is taken under Rule 23(f), the Plaintiffs propose that the remainder of the

schedule shall proceed unabated. Should a Rule 23(f) petition be granted, a Rule 23(f) appeal

filed, and the Seventh Circuit has not ruled on the Rule 23(f) appeal within 60 days of the class

bellwether trial date in this litigation, Plaintiffs propose that the Parties file an agreed motion with

the Court to extend the class bellwether trial date, in 60 day increments, until such time as the

Seventh Circuit has ruled and issued its mandate on any pending Rule 23(f) appeal.

               h.        Deadlines for Completing Expert Discovery. Plaintiffs propose that the

Parties shall engage in expert discovery according to the following schedule:

                         (i)    The Parties shall identify their testifying expert witnesses and

               provide any expert reports 30 days following the close of the initial fact Discovery

               Period.




                                                   9
                       (ii)    If necessary, the Parties will identify rebuttal expert witnesses and

               provide their reports within 30 days after the date that merits expert witnesses are

               identified, and reports provided.

                       (iii)   All expert witness depositions, if any, must be completed within 45

               days after rebuttal experts are identified and their reports provided.

                       (iv)    Following the Court’s ruling on class certification and within

               fourteen days of the close of the Supplemental Fact Discovery Period, the Parties

               may serve supplemental expert reports limited to addressing issues elicited in the

               Supplemental Fact Discovery Period. Should a Party file a supplemental expert

               report, the other Party shall have fourteen days thereafter to submit a rebuttal report

               and all supplemental expert witness depositions must be completed within fourteen

               days after rebuttal experts are identified and their reports provided.

               i.      Deadline for Class Certification Motions. Plaintiffs will file their class

certification motion no later than 30 days after the close of the initial expert discovery period. The

date of Plaintiffs’ class certification motion filing shall govern the timing of the class certification

motion period and related expert deadlines. Plaintiffs’ class certification motion will relate to all

states where Society writes insurance coverage.          Society shall file its opposition to class

certification 30 days after Plaintiffs’ motion is filed, and Plaintiffs’ reply in support of class

certification will be due fourteen days after Society files its opposition brief. The Parties shall

notify the Court of their request for oral argument, or the Court shall, sua sponte, order oral

argument.

               j.      Deadline for Filing Dispositive Motions. One or both Parties may file

summary judgment motions after the close of discovery. Response briefs are due 21 days after a



                                                   10
summary judgment motion is filed and reply briefs are due fourteen days after a response is filed.

The Parties will discuss page limitations with respect to these motions and will submit a proposed

order to the Court. The Parties shall notify the Court of their request for oral argument, or the

Court shall, sua sponte, order oral argument. A Party may only move for summary judgment on

issues on which it has not previously sought summary judgment in this litigation.

       By its summary judgment motion practice in this litigation to date, Plaintiffs contend that

Society has waived “one-way intervention,” thereby enabling Class Plaintiffs to move for

summary judgment prior to class certification, should they elect to do so.

               k.      Parties’ Lexecon rights. The consolidation of these cases, does not

constitute a waiver of any party’s rights under Lexecon v. Weiss Bershad Hynes & Lerach, 523

U.S. 26 (1998). This Case Management Order shall not be construed to affect the governing law

or choice of law rules for any case consolidated in this matter.

               l.      Expected Length of Trials and Suggested Trial Date. The Parties will

submit a trial plan 28 days in advance of the final pretrial conference. A trial for all claims is

expected to last 10-18 trial days, depending on the scope of each of the trial(s). All dates pertaining

to trial-related motion practice and related submissions shall be addressed by separate order (see

Paragraph “n,” below).

               m.      Deadline for Joining Other Parties or Amending the Pleadings.

Pursuant to Rule 15, other than the Master Complaint(s) filing set forth above, a moving Party

may amend the pleadings only with the opposing Party’s written consent or with leave of Court,

except that additional proposed class representatives may be added in conjunction with the class

certification motion process and the Master Complaint(s) amended to conform to those additions,

as needed.



                                                  11
               n.      Trial by Magistrate. Plaintiffs do not consent to have the trial conducted

by the Magistrate Judge.

               o.      Other Issues. To the extent Society chooses to file a motion requesting an

interlocutory appeal pursuant to 28 U.S.C. 1292(b), Plaintiffs propose that any such motion shall

be filed by March 23, 2021. Plaintiffs’ Response brief will be due on April 6, 2021 and Society’s

Reply brief will be due on April 13, 2021. Plaintiffs further request that the Court set a pretrial

scheduling order, based on the trial date set by the Court, and which sets deadlines for jury

instructions, expert designations and reports, delivery of trial exhibits, and motions in limine.

Dated: March 8, 2021
                                                      Respectfully submitted


                                                      /s/ Adam J. Levitt
                                                      Adam J. Levitt
                                                      DICELLO LEVITT GUTZLER LLC
                                                      Ten North Dearborn Street, Sixth Floor
                                                      Chicago, Illinois 60602
                                                      Telephone: 312-214-7900
                                                      alevitt@dicellolevitt.com

                                                      /s/ Timothy W. Burns________
                                                      Timothy W. Burns
                                                      BURNS BOWEN BAIR LLP
                                                      One South Pinckney Street, Suite 930
                                                      Madison, Wisconsin 53703
                                                      Telephone: 608-286-2302
                                                      tburns@bbblawllp.com

                                                      /s/ Shannon M. McNulty_____
                                                      Shannon M. McNulty
                                                      CLIFFORD LAW OFFICES, P.C.
                                                      120 North LaSalle Street, #3100
                                                      Chicago, Illinois 60602
                                                      Telephone: 312-899-9090
                                                      smm@cliffordlaw.com

                                                      /s/ W. Mark Lanier _________
                                                      W. Mark Lanier

                                                 12
     THE LANIER LAW FIRM PC
     10940 West Sam Houston Parkway North,
     Suite 100
     Houston, Texas 77064
     Telephone: 713-659-5200
     WML@lanierlawfirm.com

     /s/ Shelby S. Guilbert, Jr.______
     Shelby S. Guilbert, Jr.
     MCGUIRE WOODS LLP
     1230 Peachtree Street, N.E., Suite 2100
     Atlanta, Georgia 30309
     Telephone: 404-443-5500
     SGuilbert@mcguirewoods.com

     Plaintiffs’ Co-Lead Counsel




13
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically using the Court’s

CM/ECF service, which will send notification of such filing to all counsel of record on this 8th

day of March, 2021.


                                            /s/ Adam J. Levitt
                                            Adam J. Levitt
                                            DICELLO LEVITT GUTZLER LLC
                                            Ten North Dearborn Street, Sixth Floor
                                            Chicago, Illinois 60602
                                            Telephone: 312-214-7900
                                            alevitt@dicellolevitt.com

                                            One of Plaintiffs’ Co-Lead Counsel




                                              14
